DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a recognizing section” and “a control information generator” in claims 1 and 10; and “a control apparatus” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation “the area whose image is to be capture is moved toward an end of a viewing angle of the endoscope” is unclear. It is unclear how the area can be moved (i.e. is the area being physically manipulated/moved).
Regarding claim 3, the limitation “an image of an area in a depthwise direction of a subject is captured by the endoscope before the area whose image is to be capture is moved, when the area whose image is to be captured is moved toward the end of the viewing angle of the endoscope” is unclear. First, it is unclear what the “depthwise direction” is with respect to an imaging direction. Second, it is unclear what imaging is occurring first (i.e. image in depthwise direction or image to be captured).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "a recognizing section that recognizes instruction information for indicating an area whose image is to be capture by an endoscope that is inserted into an inside of a human body through a trocar and captures an image of the inside of the human body". This judicial exception is not integrated into a practical application because this limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The step of "recognizes instruction information for indicating an area whose image is to be capture..." can practically be performed in the human mind.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation "a control information generator that generates first control information...and second control information..." recites a high level of generality, i.e., as a processor generating information (generates first control information and second control information). Accordingly, the additional element acts as post solution activity and does not integrate the abstract idea into a practical application.
Dependent claims 2 and 8 further recites the judicial exception. The limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind.
Dependent claims 3-7 do not further integrate the abstract idea into a practical application because the steps/additional elements act as post solution activity, where the information is used to apply the exception. 
Claim 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) "recognizing instruction information for indicating an area whose image is to be capture by an endoscope that is inserted into an inside of a human body through a trocar and captures an image of the inside of the human body". This judicial exception is not integrated into a practical application because this limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The step of "recognizes instruction information for indicating an area whose image is to be capture..." can practically be performed in the human mind.. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation "generating first control information...and second control information..." recites a high level of generality, i.e., as a processor generating information (generates first control information and second control information). Accordingly, this additional element acts as post solution activity and does not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mintz (US 2017/0084027).
Regarding claim 1, Mintz discloses a control apparatus for a medical system, comprising: a recognizing section (this element is interpreted under 35 USC 112f as circuits, CPU, and programs that enable the CPU to function [0030] | console base 201, figure 2; [0055]) that recognizes instruction information for indicating an area whose image is to be captured by an endoscope (process commands and instructions [0055] | 118, figure 1a) that is inserted into an inside of a human body through a trocar and captures an image of the inside of the human body (functional language | the endoscope is capable of being inserted through a trocar); and a control information generator (this element is interpreted under 35 USC 112f as circuits, CPU, and programs that enable the CPU to function [0030] | console base 201, figure 2; [0055]) that generates first control information for turning the endoscope about the trocar (functional language | provide control signals…to manipulate the endoscope [0057]) and second control information for magnifying the area whose image is to be captured by the endoscope (map pan and zoom [0178]), based on the instruction information.  
Regarding claim 2, Mintz further discloses the area whose image is to be captured is moved toward an end of a viewing angle of the endoscope by the turning of the endoscope based on the first control information (to manipulate the endoscope to a target location [0057] | movement of the tip of the endoscope...changes to the images captured to the imaging devices [0050]).  
Regarding claim 3, Mintz further discloses an image of an area in a depthwise direction of a subject is captured by the endoscope before the area whose image is to be captured is moved (movement of the tip of the endoscope...changes to the images captured to the imaging devices [0050]), when the area whose image is to be captured is moved toward the end of the viewing angle of the endoscope.  
Regarding claim 5, Mintz further discloses a support arm device (102, figure 1a) that supports the endoscope is controlled based on the first control information (provides control signals to robotic arms 102 [0057]).  
Regarding claim 6, Mintz further discloses the endoscope is controlled to magnify the area whose image is to be captured based on the second control information (zoomed in around the target location [0181]).  
Regarding claim 7, Mintz further discloses an electronic zoom processor (in the user interface controls [0178]) that performs an electronic zooming process for magnifying the area whose image is to be captured based on the second control information (map pan and zoom [0178]).  
Regarding claim 8, Mintz further discloses the recognizing section recognizes the instruction information sent from a foot switch operated by a user, a movement recognition camera (sensors that capture hand gestures and finger gestures [0055]) for detecting movement of the head of the user (functional language | the sensors are capable of detecting movement of the head of the user), a line-of-sight detection camera for detecting the direction of the line of sight of the user, or a microphone for acquiring speech information from an utterance of the user.  
Regarding claim 9, Mintz discloses a control method for a medical system, comprising: recognizing instruction information for indicating an area whose image is to be captured by an endoscope (console base 201, figure 2; [0055]) that is inserted into an inside of a human body through a trocar and captures an image of the inside of the human body (functional language | the endoscope is capable of being inserted through a trocar); and generating first control information for turning the endoscope about the trocar (functional language | provide control signals…to manipulate the endoscope [0057]) and second control information for magnifying the area whose image is to be captured by the endoscope (map pan and zoom [0178]), based on the instruction information.  
Regarding claim 10, Mintz discloses a medical system comprising: a control apparatus (this element is interpreted under 35 USC 112f as circuits, CPU, and programs that enable the CPU to function [0030] | console base 201, figure 2; [0055]) for the medical system, including a recognizing section (this element is interpreted under 35 USC 112f as circuits, CPU, and programs that enable the CPU to function [0030] | console base 201, figure 2; [0055]) that recognizes instruction information for indicating an area whose image is to be captured by an endoscope (process commands and instructions [0055] | 118, figure 1) that is inserted into an inside of a human body through a trocar and captures an image of the inside of the human body (functional language | the endoscope is capable of being inserted through a trocar), and a control information generator (this element is interpreted under 35 USC 112f as circuits, CPU, and programs that enable the CPU to function [0030] | console base 201, figure 2; [0055]) that generates first control information for turning the endoscope about the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mintz (US 2017/0084027) as applied to claim 1 above, and further in view of Atarot (US 2015/0031953).
Mintz discloses all of the features in the current invention as shown above for claim 1. Mintz is silent regarding the larger the turning of the endoscope based on the first control information is, the higher the magnification of the area whose image is to be captured based on the second control information becomes.  
Atarot teaches a system for maneuvering an endoscope. A joystick can be used for lateral maneuvering and zoom. A continuous pressure can be used to zoom in a selected direction. If the pressure is above a predetermined minimum pressure, which can be zero, the greater the pressure, the greater the zoom rate ([0301]). 
It would have been obvious to one of ordinary skill in the art to modify the control information generator to change the zoom rate based on the pressure ([0301]). Doing so would allow for a variable zoom rate based on pressure on a joystick unit ([0301]). The modified control apparatus would have the larger the turning of the endoscope based on the first control information is (the greater the pressure [0301]), the higher the magnification of the area whose image is to be captured based on the second control information becomes (greater the zoom rate [0301]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Raj (US 2014/0018819), Popovic (US 2017/0172663), Lee (US 2014/0046128). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/RYAN N HENDERSON/Primary Examiner, Art Unit 3795